Barker, J.
The evidence would clearly justify a finding that the defendant undertook to find and stop the leak of gas, and in pursuance of this understanding sent a workman who attempted to fix the chandelier in the plaintiff’s room. Entering upon the work the defendant was bound to do it with reasonable care. In our opinion, the evidence would also justify a finding that the work was not done with reasonable care, but negligently, and that the plaintiff’s injury was the consequence of this negligence, and was not occasioned or contributed to by any act or fault of her own. The case should have been left to the jury.

Exceptions sustained.